Citation Nr: 0413021	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  01-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation is excess of 20 percent for the 
service-connected left knee disability.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2000 and January 2000 rating decisions of the RO, 
which initially denied an evaluation in excess of 10 percent 
for the veteran's left knee disability and then assigned a 20 
percent evaluation for that disability by the latter rating 
decision.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

In October 2003, the Board remanded this matter for 
additional development of the record.  



FINDING OF FACT

The service-connected left knee meniscectomy residuals are 
manifested by severe arthritis and a functional loss due to 
pain that more nearly approximates that of restriction of 
flexion to 15 degrees.  



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent for the service-connected left knee disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5003. 5010, 5257, 
5259. 5260, 5261 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless for the reasons 
specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  VCAA 
also contains provisions regarding the scope of notice to 
which claimants are entitled.  38 U.S.C.A. § 5103 (West 
2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  

Further, by June 2001 letter, June 2001 Statement of the 
Case, as well as February 2002 and February 2004 Supplemental 
Statements of the Case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and via those documents, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  



Factual Background 

By January 1980 rating decision, the RO granted service 
connection for a left knee disability and assigned a no 
percent evaluation.  

By September 1987 rating decision, the RO assigned an 
increased rating of 10 percent.  

In June 2000, the veteran filed a claim for, in pertinent 
part, an increased rating for his left knee disability.  

In July 2001 medical statement, it was noted that the veteran 
had severe arthritis of the left knee and was a candidate for 
a total knee replacement.  

On July 2000 VA examination of the left knee, the examiner 
reported a well-healed medial arthroscopy scar as well as 
porthole sites.  There was medial joint line tenderness with 
tenderness to palpation in the anterior knee.  His left knee 
range of motion was from five to 120 degrees.  Effusion was 
noted as was synovitis.  The diagnosis was that of post-
traumatic degenerative arthrosis of the left knee and patella 
tendonitis.  

By July 2000 rating decision, the RO denied the veteran's 
claim.  

A July 2000 X-ray study of the left knee revealed moderate 
medial joint space narrowing with subchondral eburnation and 
mild osteophyte formation.  

In October 2001, the veteran testified that his left knee 
locked and that, on occasion, he missed work due to left knee 
pain.  He complained of swelling which prevented him from 
going up and down steps.  

On January 2003 VA examination, the examiner noted a well-
healed medial arthroscopy scar.  There was tenderness over 
the medial joint line as well as tenderness on the medial and 
lateral facets of the patella.  His left knee range of motion 
was from three to 100 degrees with pain at 100 degrees.  The 
ligaments were noted as stable.  It was almost impossible for 
him to kneel or squat on the left.  

The examiner diagnosed post-traumatic arthritis of the left 
knee with worsening symptomatology.  The examiner observed 
that the veteran used a cane at times and had to use handrail 
support when going up and down stairs.  He tried to lead with 
his right leg going down stairs.  


Discussion

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected left knee disability has been 
rated by the RO under the provisions of Diagnostic Code 5010-
5258.  38 C.F.R. §§ 4.20, 4.27, 4.71a.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by X-ray findings will be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 [dislocated semilunar cartilage] 
provides a 20 percent rating if the disorder is manifested by 
frequent episodes of locking, pain, and effusion into the 
joint.  Id.

The veteran is not entitled to an evaluation in excess of 20 
percent under Diagnostic Code 5010-5258 as he is already in 
receipt of the highest rating available under those 
provisions.  

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg. Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

See also 38 C.F.R. § 4.71, Plate II, which reflects that 
normal flexion and extension of a knee is from 0 to 140 
degrees.  

The most recent VA examination noted the veteran had a left 
knee range of motion from three to 100 degrees.  However, the 
recently received private medical report noted that he had 
severe arthritic changes and was a candidate for a total knee 
replacement.  The veteran is also experiencing swelling and 
significant knee pain even at rest.  It is pertinent to note 
in this regard that the recent examination noted that it was 
almost impossible for him to kneel or squat on the left knee.  
He also led with his right leg on stairs.  

Given the nature of the findings, the Board finds that the 
service-connected left knee meniscectomy residuals are 
manifested by severe arthritis with a resulting functional 
limitation due to pain that more nearly approximates a 
restriction of flexion to 15 degrees.  Accordingly, an 
increased rating of 30 percent is for application in this 
case under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

However, the assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995).  

Pursuant to the foregoing, the Board concludes that the 
veteran's disability picture is more closely captured by the 
provisions entitling him to a 30 percent evaluation under 
Diagnostic Code 5260.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Thus, he must be compensated for painful motion and any 
functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  The rating schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate her for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.  



ORDER

An evaluation of 30 percent for the service-connected left 
knee disability is granted subject to the law and regulations 
governing the payment t of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



